Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-18 and 20-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 16-18 and 20-28 recite that an alkoxylated fatty acid ester serves as a foam-suppressing and/or foam-destroying substance in the method for determining an amount of one or more proteins in a solution. However, the specification of the application does not provide an adequate written description of the use of every known type of alkoxylated fatty acid ester in the method. In other words, the specification does not sufficiently provide a written description of the use of any and all alkoxylated fatty acid esters as an anti-foaming agent in the method, and evidence that any and all alkoxylated fatty acid esters can 
Claims 16-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 1 of claim 16, the phrase “the amount” lacks antecedent basis. 
at least one foam-suppressing and/or foam-destroying substance—so as to use the same terminology as recited in claim 16. 
On line 1 of claim 20, the phrase “the concentration” lacks antecedent basis. On line 2 of claim 20, the phrase “in the solution” should be changed to –in the second solution—since the at least one foam-suppressing and/or foam-destroying substance added to the first solution results in the second solution. 
On line 1 of claims 21 and 22, the phrase “the protein concentration” lacks antecedent basis.
On line 2 of claim 23, the phrase “the step” lacks antecedent basis. Also, on line 2 of claim 23, the phrase “the step of adding a color-imparting reagent” is indefinite since it is not clear to what the color-imparting reagent is added. Is the color-imparting reagent added to the second solution? Lines 3-4 of claim 23 are indefinite since it is not clear whether the at least one foam-suppressing and/or foam-destroying substance is added to the color-imparting reagent first before both the color-imparting reagent and the foam-suppressing and/or foam-destroying substance are added to the first solution to form the second solution.  
In claim 27, the phrases “the step (b)” and “the step (c)” lack antecedent basis.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16-17, 19, 22-24 and 26-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ribbe et al (US 6,864,100).
Ribbe et al teach of a method for purifying and determining an amount of one or more proteins in a sample. The method comprises adding a lysing buffer to a sample containing cells in order to lyse the cells and extract any proteins therein, thus forming a first solution, which is an extract (claim 17) containing one or more proteins (step (a) of claim 16). The protein-containing first solution is then added to individual chambers of a 96-chamber microtiter filtration plate (claim 27). An anti-foaming agent is then added to each of the chambers in order to overlay the protein-containing solutions (step (b) of claim 16). Ribbe et al teach that the addition of an anti-foaming agent to the protein solutions in each of the chambers of the microtiter filtration plate serves to reduce foaming which occurs when filtering the protein solutions. The anti-foaming agent also serves to prevent cross-contamination of the protein solutions in the different chambers of the plate, which may occur when a head of foam on one protein-containing solution in a chamber of the microtiter filtration plate merges with the foam of an adjoining chamber. Ribbe et al teach that the anti-foaming agent added to the protein-containing first solutions in each of the chambers of the plate may comprises a C1-C6 alcohol, antifoams . 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20-21 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ribbe et al (US 6,864,100). For a teaching of Ribbe et al, see previous paragraphs in this Office action. 
Ribbe et al fail to teach that the concentration of the anti-foam agent added to the first protein solutions in the method is 0.05% (m/v), that the concentration of proteins in the second solutions can be determined by a non-color-turnover based protein quantification method, and that the amount of proteins in the second solutions is determined within a period of less than 30 . 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ribbe et al in view of Rannikko et al (US 6,900,058). For a teaching of Ribbe et al, see previous paragraphs in this Office action. Ribbe et al fail to teach that a further anti-foam agent can be added to the first protein solutions in the method, wherein the further anti-foam agents comprise one of a siloxane-based compound, methyl cellulose and/or an ethylene oxide/propylene oxide copolymer.
Rannikko et al teach that common anti-foaming agents used to inhibit the formation of bubbles in a liquid comprise dimethyl siloxane (i.e. a siloxane-based compound), methyl cellulose and silicone polymers. See lines 27-32 in column 6 of Rannikko et al. 
Based upon the combination of Ribbe et al and Rannikko et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a further anti-foam agent to the first protein solutions in the method taught by Ribbe et al, wherein the further anti-foam agents comprise one of a siloxane-based compound, methyl cellulose and/or an ethylene oxide/propylene oxide copolymer, since Ribbe et al teach that a mixture of anti-foam agents may be added to the first protein solutions in the method meaning that more than one anti-foam agent may be added to the first protein solutions, and Rannikko et al teach that known and commonly used anti-foam agents used to prevent bubble formation in liquids comprise substances such as dimethyl siloxane (i.e. a siloxane-based compound) and methyl cellulose.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please make note of: Finison et al (US 2017/0227530) who teach of a method for the detection of proteins on a surface. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        April 28, 2021